UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2012 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Table of Contents Table of Contents 1 - Press Release 3 Highlights 4 Main Information 6 Ratings 8 Book Net Income vs. Adjusted Net Income 8 Summarized Analysis of Adjusted Income 9 Economic Scenario 22 Main Economic Indicators 23 Guidance 24 Income Statement vs. Managerial Income vs. Adjusted Income 25 2 - Economic and Financial Analysis 29 Statement of Financial Position 30 Adjusted Income Statement 31 Financial Margin – Interest and Non-Interest 31 – Financial Margin - Interest 32 • Loan Financial Margin - Interest 34 • Funding Financial Margin - Interest 51 • Securities/Other Financial Margin - Interest 56 • Insurance Financial Margin - Interest 56 – Financial Margin – Non-Interest 57 Insurance, Pension Plans and Savings Bonds 58 – Bradesco Vida e Previdência 65 – Bradesco Saúde and Mediservice 67 – Bradesco Capitalização 68 – Bradesco Auto/RE 70 Fee and Commission Income 72 Administrative and Personnel Expenses 78 – Operating Coverage Ratio 81 Tax Expenses 81 Equity in the Earnings (Losses) of Unconsolidated Companies 82 Operating Income 82 Non-Operating Result 83 3 - Return to Shareholders 85 Sustainability 86 Investor Relations Area – IR 87 Corporate Governance 87 Bradesco Shares 88 Main Indicators 90 Weighting in Main Stock Market Indexes 91 Dividends / Interest on Shareholders’ Equity 91 4 - Additional Information 93 Market Share of Products and Services 94 Compulsory Deposits/Liabilities 95 Investments in Infrastructure, Information Technology and e Telecommunications 96 Risk Management 97 Capital Adequacy Ratio 97 5 - Independent Auditors’ Report 99 Limited assurance report from independent auditors on the supplementaryfinancial information 100 6 - Financial Statements, Independent Auditors’ Report on the ConsolidatedInterim Financial Statements and Fiscal Council's Report Consolidated Financial Statements 104 Bradesco 1 Forward-Looking Statements This Report on Economic and Financial Analysis contains forward-looking statements relating to our business. Such statements are based on management’s current expectations, estimates and projections about future events and financial trends, which could affect our business. Words such as: “believes,” “anticipates,” “plans,” “expects,” “intends,” “aims,” “evaluates,” “predicts,” “foresees,” “projects,” “guidelines,” “should” and similar expressions are intended to identify forward-looking statements. These statements, however, do not guarantee future performance and involve risks and uncertainties, which could be beyond our control. Furthermore, certain forward-looking statements are based on assumptions that, depending on future events, may prove to be inaccurate. Therefore, actual results may differ materially from the plans, objectives, expectations, projections and intentions expressed or implied in such statements. Factors which could modify actual results include, among others, changes in regional, national and international commercial and economic conditions; inflation rates; increase in customer delinquency on the account of borrowers in loan operations, with the consequent increase in the allowance for loan losses; loss of funding capacity; loss of clients or revenues; our capacity to sustain and improve performance; changes in interest rates which could, among other events, adversely affect our margins; competition in the banking sector, financial services, credit card services, insurance, asset management and other related sectors; government regulations and fiscal matters; disputes or adverse legal proceedings or rulings; as well as credit risks and other loan and investment activity risks. Accordingly, the reader should not rely excessively on these forward-looking statements. These statements are valid only as of the date they were prepared. Except as required under applicable legislation, we assume no obligation whatsoever to update these statements, whether as a result of new information, future events or for any other reason. Few numbers of this Report were submitted to rounding adjustments. Therefore, amounts indicated as total in certain charts may not correspond to the arithmetic sum of figures preceding them. 2 Report on Economic and Financial Analysis - March 2012 Press Release Highlights The main figures obtained by Bradesco in the first quarter of 2012 are presented below: 1. Adjusted Net Income in the first quarter of 2012 stood at R$2.845 billion (a 3.9% increase compared to the R$2.738 billion recorded in the same period last year), corresponding to earnings per share of R$2.96 and Return on Average Shareholders Equity of 21.4%. 9. Financial Margin stood at R$10.695 billion, up 14.2% in comparison with the first quarter of 2. Adjusted Net Income is composed of R$1.940 billion from financial activities, representing 68.2% of the total, and R$905 million from insurance, pension plan and capitalization bond operations, which accounted for 31.8%. 10. The Delinquency Ratio over 90 days stood at 4.1% on March 31, 2012, a 0.5 p.p. increase over March 31, 2011 (3.6%). 3. OnMarch 31, 2012, Bradesco' s market capitalization stood at R$113.021 billion . 11. The Efficiency Ratio (5) stood at 42.7% in March 2012 (42.7% in March 2011) and the adjusted-to-risk ratio stood at 52.6% (52.1% in March 2011). 4. Total Assets stood at R$789.550 billion in March 2012, a 16.9% increase over the same period in 2011. Return on Average Assets was 1.5%. 12. Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$9.418 billion the first quarter of 2012, up 20.0% over the same period in 2011.
